                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #: „
                                                                     DATE FILED: A/ / f /J^^o
 LUIGJ SELCA,

                            Plaintiff,
                                                                l:19-cv-03985-MKV
                     -against-
                                                              SCHEDULING ORDER
 B.M.H. REALTY LTD., et al.,

                            Defendants.


MARY KAY VYSKOCIL, United States District Judge:

       Whereas this case has been assigned to me for all purposes, it is hereby,


       ORDERED that the Case Management Conference previously scheduled for March 13,


2020 is adjourned.

       Counsel are directed to submit a joint letter to the Court via ECF no later than 4:OOPM

on February 17, 2020. The letter must be no longer than two pages and should include the


status of the Parties' mediation and whether any further proceedings in this case are necessary.




SO ORDERED.


Date: February 11,2020                               MARY K? VYSKOCIL"
       New York, NY                                  United States District Judge
